Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application filed on August 31, 2021. Claims 1-20 are pending in the application.

Continuity/Priority Information
This application is a divisional of U.S. Application No. 16/452,299, filed on June 25, 2019.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 08/31/2021 has been considered and is in compliance with the provisions of 37 CFR 1.97.

Drawings
The drawings filed on 08/31/2021 are acknowledged and are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	Claims 1-5, 7-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rivera et al. (U.S Publication No. 2019/0075922 A1; hereinafter “Rivera”) in view of Newman et al. (U.S Publication No. 2020/0268141 A1; Provisional Application No. 62/811,086 filed on 02/27/2019 is supported, hereinafter “Newman”).

As per claim 1, Rivera discloses a method of controlling operation of a treatment application device of a personal care device (e.g. see figs. 2, 6, 7 & 19; abstract; para. [0008] & [0017]: discloses systems and methods for using a specialized styling device, such as a smart hairbrush, smart comb, or accessories), the method comprising:
starting the treatment application device in response to detecting a first actuation of a human-machine interface (HMI) device of the personal care device (e.g. para. [0080] & [0083]: the device is turned on); and
while the treatment application device is running (para. [0017] & [0078]: it is clear, the functions are to be used when the user uses the device):
detecting a second actuation of the HMI device (e.g. para. [0107] & [0108]: user performs an input as part of an Internet of Things device, e.g. in reply to an alert, see para. [0008] & [0116]); and
transmitting, via a network interface of the personal care device (e.g. fig. 6A: communications interface port 141; para. [0088] & [0093]: the smart brush include a wireless/RF interface i.e. Wi-Fi, or Bluetooth), a signal to a networked computing device (fig. 19: networked devices connected to the smart brush over a network to form a connected system) in response to determining that the personal care device is operating (e.g. see fig. 19; para. [0017], [0078], [0093]-[0094], [0103], [0106]-[0111], [0114] & [0134]).
Rivera does not explicitly disclose determining whether the personal care device is operating in a first mode or a second mode; stopping the treatment application device in response to determining that the personal care device is operating in the first mode; and transmitting, via a network interface of the personal care device, a signal to a networked computing device in response to determining that the personal care device is operating in the second mode.
However, in the same field of personal care devices, e.g. an electric toothbrush, Newman discloses: determining whether the personal care device is operating in a first mode or a second mode; stopping the treatment application device in response to determining that the personal care device is operating in the first mode; and transmitting, via a network interface of the personal care device, a signal to a networked computing device in response to determining that the personal care device is operating in the second mode (e.g. para. [0037], [0051]-[0052] & [0071]-[0072]: the device operates in different modes; communicates with a remote server such as the action determination server 304; the control signals may cause the electric toothbrush 102 to turn on, turn off, change the brushing mode to a particular brushing mode, change the brush speed or frequency, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in the method of Rivera the known technique of stopping the treatment application device in response to determining that the personal care device is operating in a first mode, and transmitting, via a network interface of the personal care device, a signal to a networked computing device in response to determining that the personal care device is operating in a second mode, as taught by Newman, in order to simply include a mode setting that allows the user to stop operating the personal care device in a first mode and change the operation to a second mode in response to receiving a signal from a networked computing device.

As per claim 2, claim 1 is incorporated and Rivera in view of Newman discloses: the method further comprising:
operating in the first mode in response to the first actuation of the HMI device; receiving, via the network interface of the personal care device, a signal from the networked computing device; and changing from operating in the first mode to operating in the second mode in response to receiving the signal from the networked computing device (Newman, e.g. see para. [0037], [0051]-[0052] & [0071]: the control signals may cause the electric toothbrush 102 to turn on, turn off, change the brushing mode to a particular brushing mode, change the brush speed or frequency, etc.).

As per claim 3, claim 2 is incorporated and Rivera in view of Newman discloses: wherein the signal indicates an event detected by the networked computing device (see Rivera, e.g. para. [0121]; Newman, e.g. para. [0053]-[0055])

As per claim 4, claim 2 is incorporated and Rivera in view of Newman discloses: the method further comprising presenting a notification in response to receiving the signal from the networked computing device (Rivera, e.g. para. [0089]-[0090] & [0121]; Newman, e.g. para. [0071]: providing voice output or a visual indicator such as light from an LED to the user responding to the request).

As per claim 5, claim 4 is incorporated and Rivera in view of Newman discloses: wherein presenting the notification includes at last one of: altering a vibration pattern of the treatment application device; altering a flashing pattern of a light emitting component of the treatment application device; and emitting a tone from a loudspeaker of the treatment application device (Rivera, e.g. para. [0089]-[0090] & [0121]; Newman, e.g. para. [0071]).

As per claim 7, claim 1 is incorporated and Rivera in view of Newman discloses: wherein the HMI device includes a push button switch (Rivera, e.g. para. [0080] & [0090]: input or interface buttons).

Apparatus claims 8-12 and 14 are rejected for the same reasons as corresponding method claims 1-5 and 7 above for having similar limitations and being similar in scope.

System claims 15-19 are rejected for the same reasons as corresponding method claims 1-5 above for having similar limitations and being similar in scope.
	Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rivera in view of Newman, and further in view of Lae (Korean Patent Publication No. KR20200027317A).

	As per claim 6, claim 1 is incorporated and Rivera discloses: an alarm generated by the networked computing device (e.g. para. [0121]).
	Rivera in view of Newman does not explicitly disclose: wherein the transmitted signal causes the networked computing device to cancel an alarm generated by the networked computing device.
	However, in the same art of personal care devices, Lae discloses: wherein the transmitted signal causes the networked computing device to cancel an alarm generated by the networked computing device (e.g. see fig. 1; Description, page 2, lines 39-53 and page 3, line 87 to page 4, line 140: the smart terminal 200 provides a wake-up call or an alarm generated in the terminal to the toothbrush. The toothbrush 100 further detects wake-up call release information including movement of the toothbrush, moisture, and user’s toothbrush touch signal after the alarm sounds in the terminal, and generates a wake-up call release/cancellation signal. Thereafter, the communication module 170 of the toothbrush 100 transmits the generated wake-up call release signal to the smart terminal 200 so that the alarm of the smart terminal is released/stopped.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in the method of Rivera in view of Newman the known technique of causing the networked computing device to cancel an alarm generated by the networked computing device, as taught by Lae, in order to simply allow the user to terminate the alert notification generated by the networked computing device using the personal care device, thus increasing user convenience.

Apparatus claim 13 is rejected for the same reasons as corresponding method claim 6 above for having similar limitations and being similar in scope.

System claim 20 is rejected for the same reasons as corresponding method claim 6 above for having similar limitations and being similar in scope.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN AZIZ whose telephone number is (571) 270-7536, (Fax: 571-270-8536). The examiner can normally be reached Monday - Friday (9am - 6pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN AZIZ/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        adnan.aziz@uspto.gov